TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00665-CV


Primarily Primates, Inc.; Stephen Rene Tello, Robert O. McNaughton, Timothy K.
Morgan, Kenneth E. O'Berg, Lou Griffin O'Neill, and Ruby Christine Stevens, Appellants

v.

Attorney General of Texas Greg Abbott, On Behalf of the Public Interest in Charity,
Appellee




FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. 85636, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


O R D E R

		Came on to be considered appellants' Motion to Use Record Submitted with
Emergency Motion for Temporary Relief as Record For Appeal with Right of Parties to Supplement,
Appellee's Motion to Vacate or Modify Order on Appellants' Emergency Motion for Temporary
Relief, Appellee's Motion for Expedited Review of His Motion to Vacate or Modify Order, and
Appellants' Motion for Clarification of Emergency Stay Order.
		Appellants' Motion to Use Record Submitted with Emergency Motion for Temporary
Relief as Record For Appeal with Right of Parties to Supplement is granted.  The parties may
proceed in this expedited appeal on the sworn record submitted with the Appellants' Emergency
Motion for Temporary Relief filed on November 2, 2006.  Both parties may supplement the record
as they deem appropriate on a sworn basis.  Any supplements are due to be filed with this Court on
or before December 1, 2006.  Since appellants have requested an expedited briefing schedule,
appellants' brief shall be due on or before December 8, 2006.  Should appellants require more time,
they may file a motion to that effect with this Court.  Subsequent briefs will be due according to the
rules of appellate procedure.
		Appellee's Motion for Expedited Review of His Motion to Vacate or Modify Order
is granted.  Appellee's Motion to Vacate or Modify Order on Appellants' Emergency Motion
for Temporary Relief is granted in part and denied in part.  This Court's order of November 3, 2006
is modified to permit a party or the receiver to request that the probate court allow permanent
relocation of an animal or animals subject to receivership on a case-by-case basis.  Any such
request must be in writing, filed with the probate court, and supported by evidence either filed with
the motion or submitted before the probate court sufficient to warrant permanent relocation. 
Otherwise, the motion is denied.
		Appellants' Motion for Clarification of Emergency Stay Order is denied.
		Ordered November 22, 2006.



  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Puryear and Waldrop
Filed   November 22, 2006